

Exhibit 10.2


CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (“Agreement”) is effective as of May 28, 2015
“Effective Date”), by and among Orrstown Financial Services, Inc., a
Pennsylvania corporation (“Orrstown”), Orrstown Bank, a bank and trust company
organized under the Pennsylvania Banking Code of 1965 and a wholly owned
subsidiary of Orrstown (the “Bank”) (Orrstown and the Bank are hereinafter
collectively referred to as the “Employer”) and David Boyle, an adult individual
(“Executive”).
BACKGROUND
The Employer and Executive have entered into that certain Employment Agreement,
of even date herewith (the “Employment Agreement”) which is incorporated by
reference and made a part of this Agreement. In connection therewith, the
Employer and Executive also desire to enter into this Change in Control
Agreement to provide certain rights and benefits to Executive in the event of
any change of control of Orrstown.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I. Term of Agreement
1.1    Term. This Agreement shall commence on the Effective Date and shall
continue for a term of three (3) years; provided, however, that the term shall
automatically extend for additional consecutive one (1)-year periods on each
anniversary of the Effective Date unless either party gives written notice of
nonrenewal to the other at least sixty (60) days prior to such anniversary.
References in the Agreement to the "Term" shall refer to the initial three-year
term of this Agreement and any extensions thereof.
ARTICLE II. Payments in Connection with a Change in Control.
2.1    Definitions.
(a)    For purposes of this Agreement, a “Change in Control” shall be deemed to
occur if:
(i)    Any person or group of persons acting in concert, shall have acquired
ownership of more than 50 percent of the total fair market value or total voting
power of the stock of Orrstown; or
(ii)    The composition of the Board of Directors of Orrstown shall have changed
such that, during any period of 12 consecutive months during the Term of this
Agreement, the majority of such Board is replaced by directors whose appointment
or election is not endorsed by a majority of the members of the



--------------------------------------------------------------------------------



Board of Directors of Orrstown, who were in office before the appointment or
election; or
(iii)    Any person or group of persons acting in concert acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition) ownership of 30 percent or more of the total voting power of the
stock of Orrstown; or
(iv)    Any person or group of persons unrelated to Orrstown acting in concert
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition) ownership of a portion of Orrstown’s assets that has a
total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of Orrstown before the acquisition
or acquisitions, with the asset values determined without regard to any
liabilities associated with such assets.
(b)    For purposes of Section 2.1(a)(i) and (iii) above, a person shall be
deemed to be the beneficial owner of any shares the person is deemed to own
under the stock attribution rules of Section 318(a) of the Internal Revenue Code
of 1986, including any amendments thereto or any successor tax codes thereof
(the “Code”).
(c)    A “Change in Control Period” shall mean the period commencing 90 days
before a Change in Control and ending two (2) years after such Change in
Control.
(d)    Other capitalized terms herein which are not otherwise defined, shall
have such meaning as defined in the Employment Agreement.
2.2    Amount of Payments. Except as provided in Section 2.2(d), and in lieu of
amounts payable under Section 4 of the Employment Agreement, the Employer will
pay Executive the amounts specified in the circumstances below in connection
with a Change in Control.
(a)    If Executive’s employment is terminated for any reason by the Employer
during the Change in Control Period, or by Executive for any reason within six
(6) months following a Change in Control, the Employer will pay, or cause to be
paid, to Executive:
(i)    an amount equal to 2.99 times the sum of (A) the Base Salary immediately
before the Change in Control and (B) the highest annual cash bonus and/or other
incentive compensation awarded to Executive over the past three years in which
cash bonus or other incentive compensation was awarded (all exclusive of any
election to defer receipt of compensation Executive may have made); and
(ii)    an amount (the “Unvested Company Contribution”) equal to that portion,
if any, of the Employer’s contribution to Executive’s 401 (k), profit sharing,
deferred compensation or other similar individual account plan which is not
vested as of the date of termination of Executive’s employment (the “Date of



--------------------------------------------------------------------------------



Termination”), plus an amount which, when added to the Unvested Company
Contribution, would be sufficient after Federal, state and local income taxes
(based on the tax returns filed by Executive most recently prior to the Date of
Termination) to enable Executive to net an amount equal to the Unvested Company
Contribution; and
(iii) the Employer shall pay Executive up to $10,000 for executive outplacement
services utilized by Executive upon the receipt by the Employer of written
receipts or other appropriate documentation.
Except for the payment provided in (iii) above, such payments shall be made in
one lump sum within fifteen (15) business days after termination of Executive’s
employment following a Change in Control.
(b)    Except as provided in Section 2.2(d), if Executive’s employment is
terminated by Employer for any reason in connection with a Change in Control
within the Change in Control Period, or by Executive for any reason within six
(6) months following a Change in Control, Executive shall continue to receive
all employee benefits available to Executive pursuant to Section 3.2 of the
Employment Agreement that Executive was receiving immediately before such
termination, as provided in Section 4.2(a) of the Employment Agreement, also the
benefits available to Executive immediately before such termination pursuant to
Section 3.4 of the Employment Agreement (Expense Reimbursement). Executive shall
continue to receive all such benefits for a period of two (2) years after the
date of a termination described in Section 2.2(a). Executive shall pay the same
percentage of the total cost of coverage under the applicable employee benefit
plans as Executive was paying when Executive’s employment terminated. The total
cost of Executive’s continued coverage shall be determined using the same rates
for health, life and/or disability coverage that apply from time to time to
similarly situated active employees. Notwithstanding the foregoing, in lieu of
ongoing coverage under the group term life insurance program, the Employer shall
pay Executive a lump sum payment within thirty (30) days after Executive’s
termination date in an amount equal to 150% of the Employer’s actual premium
cost of providing group term life insurance coverage to Executive for the three
year period following Employee’s termination of employment date. In addition,
the Employer shall pay to the Executive, in a single lump sum as soon as
practicable after Executive’s termination of employment in the Change in Control
Period an aggregate amount equal to two (2) additional years of the Employer
retirement plan contributions by the Employer under each tax qualified or
nonqualified defined contribution type of retirement plan in which the Executive
was a participant immediately prior to Executive’s termination of employment and
equal to the actuarial present value of two (2) additional years of benefit
accruals under each tax qualified or nonqualified defined benefit type of
retirement plan in which Executive was a participant immediately prior to
Executive’s termination or resignation, calculated in each case as if Executive
had continued as a plan participant for the number of additional years indicated
below, Executive’s annual compensation for plan purposes in the most recently
completed plan year of each plan continued unchanged through these additional
years, and the retirement plans continued to operate unchanged through the
additional years. The actuarial



--------------------------------------------------------------------------------



equivalence factors and assumptions generally in use under any defined benefit
plan shall be applied in determining lump sum present values of any defined
benefit plan additional accruals payable hereunder. The period of continued
health coverage required by Section 4980(B)(f) of the Internal Revenue Code of
1986, as amended (“COBRA”) shall run concurrently with the coverage provided
herein.
(c)    Upon the occurrence of a Change of Control, the vesting and exercise
rights of all stock options, shares of restricted stock, and other equity-based
compensation units held by Executive pursuant to any stock option plan, stock
option agreement, restricted stock agreement, or other long term incentive plan
shall be governed by the terms of such plan or agreement, but in the event the
plan or agreement is silent on the subject of change in control, all such
options, shares, and units shall immediately become vested and exercisable as to
all or any part of the shares and rights covered thereby.
(d)    Executive is to receive no payments under Section 2.2(a) and no benefits
under Section 2.2(b) if the Executive’s employment is terminated during a Change
in Control Period by the death or Disability of Executive or for Cause. In an
instance of death or Disability of the Executive, however, Executive and
Executive’s dependents, beneficiaries and estate shall receive any benefits
payable to them under the Employment Agreement.
(e)    References in this Section 2.2 to “the Employer” shall include the
successors of the Employer, as applicable.
(f)    If any benefit or payment from the Company to Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (a “Payment”) shall be determined to be an “Excess Parachute
Payment”, as defined in Section 280G(b)(1) of the Internal Revenue Code of 1986,
as amended (the “Code”), then the aggregate present value of amounts or benefits
payable to Executive pursuant to this Agreement (“Agreement Payments”) shall be
reduced (but not below zero) to the Reduced Amount. The “Reduced Amount” shall
be the greater of (i) the highest aggregate present value of Agreement Payments
that can be paid without causing any payments or benefits hereunder to be an
Excess Parachute Payment or (ii) the largest portion, up to and including the
total, of the Agreement Payments that after taking into account all applicable
state and federal taxes (computed at the highest applicable marginal rate)
including any taxes payable pursuant to Section 4999 of the Code, results in a
greater after-tax benefit to Executive than the after-tax benefit to Executive
of the amount calculated under (i) hereof (computed at the highest applicable
marginal rate). For purposes of this Section 2.2, present value shall be
determined in accordance with Section 280G(d)(4) of the Code.
2.3    Revisions of Restrictive Covenants. If Executive’s employment is
terminated in connection with a Change in Control, the Restricted Period under
the Employment Agreement shall be revised automatically to equal the greater of
six (6) months or the period extending from the date of the termination of
active employment to the first anniversary of the Change in Control.



--------------------------------------------------------------------------------



2.4    Transition Services. For one (1) year following cessation of employment
after any Change in Control, Executive agrees to remain available to provide the
Employer with transition assistance on matters with which Executive was involved
during his or her employment. Executive shall render such assistance in a timely
manner on reasonable notice from the Employer. Executive shall not be entitled
to any separate compensation for the services described in this paragraph (other
than reimbursement for reasonable out of pocket expenses actually incurred). The
Employer agrees to provide reasonable advance notice of the need for Executive’s
assistance and shall exercise reasonable efforts to schedule and limit such
matters so as to avoid interfering with Executive’s personal and other
professional obligations.
ARTICLE III. Miscellaneous.
3.1    Invalidity. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction, Executive shall negotiate in
good faith to provide the Employer with protection as nearly equivalent to that
found to be invalid or unenforceable and if any such provision shall be so
determined to be invalid or unenforceable by reason of the duration or
geographical scope of the covenants contained therein, such duration or
geographical scope, or both, shall be considered to be reduced to a duration or
geographical scope to the extent necessary to cure such invalidity.
3.2    Assignment: Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by the Employer only to any affiliate or to any person
or entity which may become a successor in interest (by purchase of assets or
stock, or by merger, or otherwise) to the Employer in the business or a portion
of the business presently operated by it. Subject to the foregoing, this
Agreement and the rights and obligations set forth herein shall inure to the
benefit of, and be binding upon, the parties hereto and each of their respective
permitted successors, assigns, heirs, executors and administrators, including
the restrictive covenants of this Agreement.
3.3    Notices. All notices hereunder shall be in writing and shall be
sufficiently given if hand-delivered, sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested or by telegram, fax or telecopy (confirmed by U. S. mail), receipt
acknowledged, addressed as set forth below or to such other person and/or at
such other address as may be furnished in writing by any party hereto to the
other. Any such notice shall be deemed to have been given as of the date
received, in the case of personal delivery, or on the date shown on the receipt
or confirmation therefor, in all other cases. Any and all service of process and
any other notice in any such action, suit or proceeding shall be effective
against any party if given as provided in this Agreement; provided that nothing
herein shall be deemed to affect the right of any party to serve process in any
other manner permitted by law.
(a)    If to the Employer:
Orrstown Bank
77 East King Street
Shippensburg, PA 17257
Attention: Director of Human Resources



--------------------------------------------------------------------------------







(b)    If to Executive:
David Boyle
21 Joseph Dr.
Boiling Springs, PA 17007
3.4    Entire Agreement and Modification. This Agreement and the Employment
Agreement constitute the entire agreement between the parties hereto with
respect to the matters contemplated herein and therein and supersedes all prior
agreements and understandings with respect thereto. Any amendment, modification,
or waiver of this Agreement shall not be effective unless in writing and agreed
and executed by the Employer and Executive. Neither the failure nor any delay on
the part of any party to exercise any right, remedy, power or privilege shall
preclude any other or further exercise of the same or of any other right,
remedy, power, or privilege with respect to any occurrence and such failure or
delay to exercise any right shall be construed as a waiver of any right, remedy,
power, or privilege with respect to any other occurrence. The Employer and
Executive acknowledge and agree that the following restrictive covenants shall
supersede and replace in their entirety the restrictive covenants in any
Restricted Stock Share Grant Agreement between Orrstown and Executive, as
follows: Executive shall not, during the Employment Period and for a Restricted
Period (as defined below) after Executive ceases to be employed by or provide
service to Employer, directly or indirectly, be or become an officer, owner,
shareholder, general or limited partner, director or employee or agent of, or a
consultant to, or give financial or other assistance to, any person or entity
considering engaging in commercial banking or the provision of financial
products or services, or is so engaged, within an area having a seventy-five
(75) mile radius from the headquarters of Employer at the time Executive ceases
to be employed by Employer; provided such person or entity is engaged in a
business or activity which is substantially similar to the business or activity
in which Executive is engaged while employed by or providing service to
Employer. “Restricted Period” shall mean the longer of (i) six (6) months or
(ii) the period extending from the date of the termination of active employment
to the first anniversary of the Change in Control.
3.5    Governing Law, Forum. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania (and United States federal law, to the extent applicable), without
giving effect to otherwise applicable principles of conflicts of law. All
actions hereunder shall be filed in the appropriate courts located in Cumberland
and Franklin Counties, Pennsylvania and Executive consents to venue and
jurisdiction therein.
3.6    Headings; Counterparts. The headings of sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.
3.7    Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.



--------------------------------------------------------------------------------



3.8    Attorneys’ Fees and Related Expenses. All reasonable attorneys’ fees and
related expenses incurred by Executive in connection with or relating to the
review and negotiation of this Agreement or, if Executive prevails in connection
with enforcing Executive’s rights under this Agreement, the enforcement by
Executive of Executive’s rights under this Agreement, shall be paid in full by
the Employer.
3.9    Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for herein by seeking employment or otherwise shall
not be entitled to set-off against the amount of any payments made pursuant
hereto with respect to any compensation earned by Executive arising from other
employment.
3.10    Indemnification. Except to the extent inconsistent with the Employer’s
certificate of incorporation or bylaws, the Employer will indemnify Executive
and hold Executive harmless to the fullest extent permitted by law with respect
to Executive’s service as an officer and employee of the Employer and its
subsidiaries, which indemnification shall be provided following termination of
employment for so long as Executive may have liability with respect to
Executive’s service as an officer or employee of the Employer and its
subsidiaries. Executive will be covered by a directors’ and officers’ insurance
policy with respect to Executive’s acts as an officer to the same extent as all
other officers of the Employer under such policies.
3.11    409A Safe Harbor. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Employer be obligated to commence payment or
distribution to the Executive of any amount that constitutes nonqualified
deferred compensation within the meaning of Code Section 409A (“Section 409A”)
earlier than the earliest permissible date under Section 409A that such amount
could be paid without additional taxes or interest being imposed under Section
409A. The Employer and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the distribution provisions of Section 409A
and to cause any and all amounts due under this Agreement, the payment or
distribution of which is delayed pursuant to Section 409A, to be paid or
distributed in a single sum payment at the earliest permissible date under
Section 409A. Without limiting the generality of the foregoing, in the event
Executive is to receive a payment of compensation hereunder that is on account
of a separation from service, such payment is subject to the provisions of
Section 409A, and Executive is a key employee of the Employer, then payment
shall not be made before the date that is six months after the date of
separation from service (or, if earlier than the end of the six month period,
the date of Executive’s death). Amounts otherwise payable during such six month
payment shall be accumulated and paid in a lump sum on the first day of the
seventh month. For purposes hereof, Executive is a key employee of the Employer
if, on his date of separation from service, the Employer is publicly traded and
he met the definition key employee found in Code Section 416(i)(1)(A)(i), (ii)
or (iii) (disregarding Section 416(i)(5)) as of the last day of the calendar
year preceding the date of separation.
3.12    Release. Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits described are conditioned on
Executive’s execution and delivery to the Employer of an effective general
release and non-disparagement agreement in a form prescribed by the Employer
substantially in conformity with such agreement attached



--------------------------------------------------------------------------------



hereto as Annex A and in a manner consistent with the requirements of the Older
Workers Benefit Protection Act and any applicable state law, becoming effective
by the 90th day following the Executive’s separation from service.  Such
payments will commence following the date the release becomes effective,
provided that if the 90 day period spans two calendar years, the payments will
commence in the second calendar year.
3.13    Other Rights. Nothing in this Agreement is intended to limit Executive’s
right to (a) payment or reimbursement for welfare benefit claims incurred prior
to the cessation of his/her employment under any group insurance plan, policy or
arrangement of the Employer in accordance with the terms of such plan, policy or
arrangement (b) elect COBRA benefits in accordance with the applicable law, or
(c) receive a distribution of vested accrued benefits from any employee pension
benefit plan in accordance with the terms of that plan.
3.14    Survival. Notwithstanding anything to the contrary in this Agreement,
the parties agree that the Employee’s obligations under Section 2.3 of this
Agreement shall continue despite the expiration of the term of this Agreement or
its termination.


3.15    Regulatory Limitations. Notwithstanding anything herein contained to the
contrary, any payments to Employee by the Employer, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.


[Signature page follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
        


David Boyle___________________________
Name: (“Executive”)




/s/ David Boyle_________________________
Signature:


ORRSTOWN FINANCIAL CORPORATION (“Orrstown”)


By: /s/ Joel R. Zullinger___________________________        
Name: Joel R Zullinger    
Title:    Chairman of the Board of Directors




ORRSTOWN BANK (the “Bank”)


By: /s/ Joel R. Zullinger___________________________        
Name: Joel R. Zullinger
Title: Chairman of the Board of Directors


 



